                  9:18-cv-00761-BHH                 Date Filed 03/05/19      Entry Number 22               Page 1 of 1

 AO 450 (SCD 04/2010) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina
                                                                    )
Henna Cardenas, individually and on behalf of                       )
others similarly situated,                                          )
                             Plaintiff                              )
                              v.                                    )      Civil Action No. 9FY761BHH
                                                                    )
Spinnaker Resorts, Inc., a Florida Corporation                     )
                                                                    )
                            Defendant .

                                                   JUDGMENT IN A CIVIL ACTION

The court has ordered thaW
   having granted Defendant's Motion to Dismiss, Plaintiff Henna Cardenas' complaint is dismissed
   without prejudice.


This action was
   decided by WKH+RQRUDEOHBruce Howe Hendricks, UQLWHG6WDWHV'LVWULFW-XGJHKDYLQJ ruled on 
   Defendant Spinnaker Resort Inc.'s Motion to Dismiss. 




Date: March 5, 2019                                                        CLERK OF COUR75RELQ/%OXPH
                                                                               V9'UXFH'HSXW\&OHUN
                                                                                     Signature of Clerk or Deputy Clerk
